
	
		II
		111th CONGRESS
		1st Session
		S. 1575
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 4, 2009
			Mr. Udall of Colorado
			 (for himself and Mr. Bennet) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend title 10, United States Code, to
		  ensure that excess oil and gas lease revenues are distributed in accordance
		  with the Mineral Leasing Act, and for other purposes.
	
	
		1.Treatment of Oil Shale Reserve
			 receiptsSection 7439(f) of
			 title 10, United States Code, is amended by adding at the end the
			 following:
			
				(3)(A)The moneys deposited in the Treasury under
				paragraph (1) that exceed the amounts described in subparagraphs (A) and (B) of
				paragraph (2) shall be transferred by the Secretary of the Treasury in
				accordance with section 35 of the Mineral Leasing
				Act (30 U.S.C. 191) to the State of Colorado for use in accordance
				with subparagraph (B).
					(B)Amounts transferred to the State of
				Colorado under subparagraph (A) shall be used by the State and political
				subdivisions of the State for—
						(i)conservation, restoration, and protection
				of land, water, and wildlife resources affected by oil or gas development
				activities in Garfield and Rio Blanco Counties in the State;
						(ii)repair, maintenance, and construction of
				State and county roads in each of those counties; and
						(iii)the conduct of capital improvement projects
				(including the construction and maintenance of sewer and water treatment
				plants) that are designed and carried out to address the impacts of oil and gas
				development activities in each of those
				counties.
						.
		
